Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/523290     Attorney's Docket #: BOED1054PUSAOIUS1920756CN
Filing Date: 7/26/2019; claimed foreign priority to 12/8/2018
					
Applicant: Chen et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 6/1/2021 has been acknowledged.
Claims 13 and 16 have been cancelled.

Election/Restrictions
	Applicant's election with traverse of Group II (method claims 11-19) filed 8/24/2020 is acknowledged.  Applicant’s request rejoinder of claims 1-10 and 20 once the elected claims have been allowed.  The Examiner will revisit the claims at that time.
	This application contains claims 1-10 and 20 drawn to an invention non-elected with traverse.  A complete response to the final rejection must include cancellation of non-elected claims or other appropriate action (see 37 CFR  1.144 & MPEP  821.01).
Allowable Subject Matter
	Claims 11, 12, 14, 15 and 17-19 are allowable over the prior art of record.

REASON FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	As to independent claim 11, the prior art of record fails to show the combination recited in any of the claims.  Applicant’s arguments provide reasons for allowance.  In .

  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

REASON FOR ALLOWANCE

	The following is an Examiner's Statement of Reasons for Allowance: 
     As to independent claims 11, the prior art of record fails to show the combination recited in any of the claims.  In particular, the prior art of record fails to show or collectively teach wherein the packaging layer comprises a barrier layer and a spacer layer, and the forming the air cushion layer and the packaging layer having the first concave structure on the cover plate substrate comprises: arranging an air cushion layer mold having a fifth concave structure on the cover plate substrate in a chamber filled with a preset gas, to form an air cushion layer having a second concave structure, an opening of which faces away from the cover plate substrate between the cover plate substrate and the air cushion layer mold; forming the barrier layer to cover the air cushion layer mold, wherein the barrier layer has a third concave structure and a fourth concave structure surrounding the third concave structure, with an opening direction of the fourth concave structure being opposite to an opening direction of the second concave structure, and with a convex edge of the second concave structure being embedded into the fourth concave structure; and forming the spacer layer having the first concave structure in the third concave structure in claim 11. 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:  
	This application contains claims 1-10 and 20 drawn to an invention non-elected with traverse.  A complete response to the final rejection must include cancellation of non-elected claims or other appropriate action (see 37 CFR  1.144 & MPEP  821.01).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








6/18/2021
/Alexander O Williams/
Primary Examiner, Art Unit 2826